Citation Nr: 0511761	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  94-09 928	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION              

The veteran had verified active duty service from June 1941 
until September 1945 and from June 1947 to June 1965.  He 
died on October [redacted], 1990.  The appellant is the widow of the 
veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a December 1990 
rating decision of the Regional Office (RO) in Roanoke, 
Virginia that denied service connection for the cause of the 
veteran's death.  The appellant expressed dissatisfaction 
with this rating determination in a notice of disagreement 
received in December 1991, and has perfected a timely appeal 
to the Board.

The appellant was afforded a personal hearing at the RO in 
March 1992 and before a Member of the Board sitting at 
Washington, DC in June 1996; the transcripts are of record.  

This case was remanded by decisions of the Board dated in 
July 1996, September 1998, November 2000, and most recently 
in January 2004.  

In April 2005, the appellant's motion to advance the case on 
the Board's docket was granted.

In the Informal Hearing Presentation dated in April 2005, the 
appellant's representative raised the issues of service 
connection for the cause of death under 38 U.S.C.A. § 1151 
(West 2002) and entitlement to a compensable evaluation for 
residuals of a shell fragment wound to Muscle Group XXI, on 
an accrued basis.  These issues are distinct from the service 
connection claim.  See Anderson v. Principi, 18 Vet. App. 
371, 375-6 (2002) citing Kilpatrick v. Principi, 16 Vet. App. 
1, 5 (2002).  The issues raised are thus referred to the RO 
for appropriate consideration.

FINDINGS OF FACT

1.  The veteran's death certificate shows that he died on 
October [redacted], 1990 from cardiorespiratory arrest due to or as a 
consequence of a massive left frontal hemorrhage. 

2.  Cerebrovascular disease was not shown in service or 
within one year of discharge thereof.  

3.  At the time of death, service connection was not in 
effect for a low back disorder, rated 40 percent disabling, 
residuals of gunshot wound of the left chest with retained 
foreign body, rated 20 percent disabling and arthritis of the 
left shoulder and residuals of hemorrhoidectomy, each rated 
zero percent disabling.  A combined disability evaluation of 
50 percent was in effect for service-related disability.

4.  The evidence is against a finding that a service-
connected disability materially or substantially contributed 
to the fatal left frontal hemorrhage or cardiopulmonary 
arrest.  

5.  The evidence is against a finding that the disorders from 
which the veteran died had their onset during service, or 
were otherwise the result of a disease or injury in service. 


CONCLUSION OF LAW

A service-connected disability did not cause or materially or 
substantially contribute to the cause of the veteran's death, 
and the cause of death is not shown to have been incurred in 
or aggravated by service.  38 U.S.C.A. §§ 105(a), 1110, 1310, 
5107(b) (West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 200 & Supp. 2004).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2004).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b) (2004).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c) (2004).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all required notification and development actions have been 
accomplished.  As evidenced by the November 1992 statement of 
the case, and the June 1993, March 1998, January 2000, 
February 2003 and November 2004 supplemental statements of 
the case, the appellant has been notified of the law and 
regulations governing entitlement to the benefits she seeks, 
and the evidence which would substantiate her claim.  

A February 2004 letter told the appellant to submit evidence 
that would substantiate her claim.  This served to put her on 
notice to submit relevant evidence in her possession.  
38 C.F.R. § 3.159(b).  The letter also advised her of what 
evidence VA would undertake to obtain and what evidence she 
was responsible for obtaining.

Moreover, the Board also finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159).  In a letter to the appellant dated in 
February 2004, the RO informed her of what the evidence had 
to show to establish entitlement to service connection for 
the cause of the veteran's death, what medical and other 
evidence the RO needed from her, what information or evidence 
the appellant could provide in support of the claim, and what 
evidence VA would try to obtain on her behalf.  

In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VCAA required notice should generally be 
provided prior to the initial denial.  The Court went on to 
say that its decision was not meant to invalidate any 
existing decision made prior to such notice, and that the 
Board would satisfy the VCAA notice requirements by ensuring 
that the proper notice was ultimately provided, or by 
providing an analysis as to why the claimant was not 
prejudiced by the absence of such notice.  Id, at 120, 122-4; 
see also Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App., 
April 14, 2005).  The Board remanded this claim in January 
2004, in part, so that VCAA notice could be provided.

In any event, the appellant in this case was not prejudiced 
by the delayed notice.  If she submitted additional evidence 
substantiating her claim, she would have received the same 
benefit as if she had submitted the evidence prior to initial 
adjudication.  This is because the effective date of any 
award based on such evidence, would have been fixed in 
accordance with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2004) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2004) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).  

The Board finds that all required development has been 
accomplished.  VA has VA has obtained medical opinions from 
VA physicians on two occasions over the course of the appeal, 
most recently in January 2003.  See 38 U.S.C.A. § 5103A(d).  
VA has obtained all identified treatment records.  
38 U.S.C.A. § 5103A(b),(c).  Under these circumstances, the 
Board finds that further assistance would have no reasonable 
possibility of substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2).  The claim is ready to be considered on the 
merits.


Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 and Supp. 2004).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including cardiovascular disease, if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2004); 
38 C.F.R. §§ 3.307, 3.309 (2004).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred or aggravated in service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A.  § 1310; 38 C.F.R. § 3.312 (2004).  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  To be considered a contributory cause of death, 
it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

Factual background

The service medical records reflect that in March 1945, the 
veteran sustained a penetrating left chest wound at the 
eighth interspace and second axillary line after a grenade 
explosion.  It was reported that a metallic foreign body was 
imbedded in the left lung at the level of the head of the 
11th rib with resulting shrapnel wound trauma to the left 
chest.  He was hospitalized where the wound was debrided 
followed by exploration of the missile site and loose 
suturing with a rubber drain.  Dressing was applied  

The veteran complained of sharp costal pain on deep 
inspiration and had a moderately productive cough..  He was 
administered penicillin and a local sulfa compound was 
applied.  He was transferred between facilities and remained 
hospitalized for a number a months.  The veteran continued to 
complain of some pleuritic pain, especially upon exertion.  

Chest X-rays obtained in June and August 1945 revealed that 
there was no reaction around the retained foreign body.  The 
heart and lung were reported to be otherwise negative.  An 
entry in late August 1945 noted that the veteran had no 
complaints and was able to tolerate all exercises offered in 
the reconditioning program.  It was felt that he could 
perform full military duty.  The veteran was discharged to 
duty and general service as of September 1, 1945.  

Subsequent service records do not reflect any follow-up or 
treatment for residuals of chest wound injury or lung 
symptoms.  Upon examination in February 1965 for retirement 
from service, it was recorded that the veteran was fully 
recovered from shrapnel wound injury to the chest, and that 
there had been no complications or sequelae.

By rating action dated in April 1946, service connection was 
established for penetrating wound of the left chest with an 
annular area of metallic density in the left paravertebral 
gutter.

A VA examination was conducted in September 1946.  
Examination of the chest revealed some diminished breath 
sounds of the left chest from the shrapnel wound and a 
cicatrix of the left chest axilla.  It was noted that there 
was no impairment of function.  

Upon VA examination in November1965, chest X-rays again 
revealed a metallic foreign body in the left lower area.  It 
was noted that the film showed no evidence of injury to the 
bone structures in the chest and that no other pathologic 
changes were visualized.  

By rating action dated in December 1965, service connection 
was established for a lumbar spine disorder, arthritis of the 
left shoulder and residuals of hemorrhoidectomy.

Extensive VA clinical records dating from 1973 were received 
showing that the veteran sought treatment for a variety of 
complaints and disorders, including pulmonary symptomatology.  
A chest X-ray in August 1975 showed emphysematous changes.  
The metallic foreign body was observed in the left lower 
lung.  

A diagnosis of chronic obstructive pulmonary disease was 
rendered in June 1980.  A VA chest X-ray report dated in 
September 1985 showed scarring in the apices with calcified 
granulomatous disease at the left base, and increased 
peribronchial markings in the mid and lower lung field.  In 
November 1985, the veteran was noted to have had a 30-pack 
year history of smoking and a 10-year history of asbestos 
exposure.  Bilateral pleural thickening was observed on X-
ray.  

Radiological studies in November 1989 revealed pulmonary 
fibrosis and early changes of emphysema.  It was noted that 
the metallic foreign body was unchanged.  Chronic obstructive 
pulmonary disease and pulmonary fibrosis were recorded in 
April 1990.  

VA clinical records show that in September 1990, the 
veteran's wife found him slumped over in his garage 
unresponsive but awake.  He was taken to the VA emergency 
room where a CAT scan of the head revealed a left frontal 
hematoma rupturing into the left lateral ventricle.  The 
veteran was placed on medication and seemed to improve, but a 
repeat CAT scan showed progression of the hematoma, although 
improvement was still indicated.  

The appellant was transferred to another VA facility, status 
post evacuation of the left frontal hematoma with residual 
obtundation and aphasia.  On readmission, he was found to be 
febrile and was started on antibiotics for presumed 
pneumonia.  The veteran appeared to improve, but ultimately 
spiked a temperature with elevated blood count and became 
increasingly tachypneic and hypotensive with cyanosis.  It 
was reported that his prognosis became poor secondary to 
serious neurological injury on October 3, 1990.  He did not 
respond on the evening of October [redacted], 1990, and as the family 
had previously agreed, no heroic measures were taken to 
prolong his life.  It was noted that the family did not wish 
to have an autopsy.  

A death certificate was received in November 1990 showing 
that the veteran died on October [redacted], 1990 of cardiopulmonary 
arrest due to or as a consequence of massive left frontal 
hemorrhage.  

The appellant presented testimony at an RO hearing in March 
1992 to the effect that the veteran had a history of 
breathing problems, especially toward the end of his life.  
She testified that he received treatment on a regular basis 
for bronchial and respiratory symptoms related to service-
connected lung scarring and disability, to include inhalers, 
medication and administration of oxygen.  She related that 
although the veteran had been a smoker, he had not smoked for 
over 10 years at the time of his death. 

The appellant presented testimony at an RO hearing in June 
1996 essentially reiterating previous statements made at the 
prior hearing.  She stated that the veteran began to have 
lung problems in 1970 for which he sought continuing 
treatment.  It was her belief that the retained metallic 
fragment in the left lung had contributed to lung problems.

Pursuant to Board remand, the case was referred to a VA 
physician for an opinion as to whether there was any 
relationship between the service-connected pleural cavity 
injury and the causes of the veteran's death.  

In a report dated in January 1998, the physician related that 
the claims file and the available medical records were 
reviewed.  The medical history was recited, including facts 
relating to the terminal event.  The VA physician stated that 
after having undergone an evacuation of the hematoma, the 
veteran died as a complication of his neurologic injury.  

The physician noted that the cause of this type of brain 
hemorrhage was either a traumatic or vascular event, and that 
there was no evidence of trauma.  It was reported that 
because of this, an arterial bleed was accepted as the 
etiology of the event, and that this type of occurrence was 
spontaneous and could not be predicted.  The examiner found 
that there was no documentation of any chronic respiratory 
disorder caused by the residuals of a shell fragment wound of 
the left chest.  

It was noted that the veteran's chronic obstructive pulmonary 
disease was attributable to his smoking history which was 
noted in July 1989 as 'past smoker, 3 ppd 50 years.'  The 
examiner added that there was no evidence that there were any 
significant residuals of the shell fragment wound of the 
chest, or any associated respiratory disorder that was the 
primary cause of death, nor was it likely to have 
significantly contributed to or hastened the veteran's death.  
The examiner concluded by saying that it was his opinion that 
the massive brain injury was responsible for death. 

The claims folder was re-reviewed by another VA physician.  
In reports received in January 2000, and January 2003, after 
receipt of additional VA clinical records, the examiner 
stated that the cause of the veteran's death was an 
intracerebral hemorrhage which might have been due to trauma 
or an arterial bleed.  It was noted that it was most likely 
due to an arterial bleed as no evidence of trauma was ruled 
out.  

The physician found that brain hemorrhage was responsible for 
the cause of death and in no way related to the time in 
service.  It was commented that although the veteran had a 
residual foreign body in the left lower lobe from shrapnel 
wound in service, he had no associated respiratory disorders.  
The physician opined that the veteran's chronic obstructive 
pulmonary disease was most likely due to his 50-year history 
of smoking, and not to the service-connected pleural cavity 
wound.  It was added that the residuals of the shell fragment 
wound did not materially aid or lend assistance to the 
veteran's death.

Legal Analysis

The record clearly reflects from the death certificate and VA 
physicians' opinions, that the cause of the veteran's death 
was a cerebral hemorrhage that he sustained in September 
1990.  The Board observes, however, that the record does not 
document any complaints, findings or symptoms of such a 
condition in service.  Additionally, there is no post service 
clinical evidence in the record indicating that the veteran 
had or developed any such process within the year after 
discharge from active duty.  

Service connection can be established for a disease or 
disability even though not noted in service, if all the 
evidence, including that pertinent to service, shows that it 
had its onset in service.  38 C.F.R. § 3.303(d).  In this 
case, however, there is no competent medical opinion linking 
the cerebral hemorrhage to service.  The Board thus finds 
that the condition from which the veteran died may not be 
directly or presumptively attributed to service.  See 
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131; 38 C.F.R. 
§ 3.307, 3.309.  

The appellant's primary contention, however, is that the 
service-connected pleural cavity wound was implicated in the 
veteran's death.  She avers that the residuals of such led to 
severe breathing difficulties, and contributed materially and 
substantially to cause his death.  

Following review of the entire record, two VA examiners 
concluded that the veteran did not develop any respiratory 
disability as the result of the service-connected shell 
fragment wound.  Rather, it was found that any respiratory 
problems the veteran developed over the years, were due to 
his long history of heavy smoking.  

The VA physicians were unequivocal in their assertions that 
the cause of the veteran's death was a massive cerebral 
hemorrhage that was etiologically related to trauma or 
arterial bleed, neither of which was seen to be of service 
onset.  The examiners concluded that there was no evidence 
that there were any significant residuals of the shell 
fragment wound of the chest, or any associated respiratory 
disorder that was a primary or contributory cause of death, 
nor did a respiratory disorder significantly contribute to or 
hasten the veteran's death.  There is no medical evidence of 
record that contradicts these opinions.

It is the province of trained health care providers to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  The record contains no competent medical 
evidence linking the cause of the veteran's death to a 
service connected disability.  While the appellant has 
testified to her belief that the veteran's service-connected 
pleural cavity disorder was a contributing factor to his 
death, as a layperson without medical training and expertise, 
she is not competent to provide a probative opinion on this 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, the veteran's 
opinion in this matter does not constitute competent evidence 
of the required nexus.

Accordingly the Board finds that the service connected shell 
fragment wound residuals of the left lung were not causally 
related to the cause of the veteran's death.  Because the 
competent opinions are all against the claim, the evidence is 
not in relative equipoise.  In light of the foregoing, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death.  See 38 U.S.C.A. § 1310; 38C.F.R. § 3.312.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


